Cassoday, C. J.
This is an appeal from an order overruling the demurrer interposed by the appellants to the complaint, which alleges, in effect, the same facts as in the other case brought by the same plaintiffs against these appellants and others {ante, p. 264), except as to the facts here*272inafter stated, to the effect that January 10, 1890, the defendants John F. Neuendorf and wife conveyed by warranty deed to the defendants August and Maria Kowalski the west half of the land described; that August 20, 1891, the said August and Maria Kowalski made, executed, and delivered to the defendant Horace S. Weeks, as trustee, their certain mortgage, covering the land last described, to secure the payment of $750 three years after date, with interest at seven per cent., payable semi-annually, which mortgage was recorded August 31, 1891; that February 21, 1895, the said August and Maria Kowalski conveyed by warranty deed to the defendant Frank Drewinak the land last described, subject to the mortgage for $750, which deed recited a consideration of $1,500, and was duly recorded February 25, 1895. The complaint prays judgment, as in the other case, and ■that the mortgage to Horace S. Weeks, as trustee, be declared null and void, so far as the interests of the plaintiffs •in this action are concerned, and that their interests may be released from the pretended lien and incumbrance of the said mortgage, and the cloud be removed; that the plaintiffs may have and recover of and from the defendants Frank Drewinak and John F. Neuendorf and August Kowalski $1,500, for their undivided one-half interest in the rents and profits; and for general relief, with costs and disbursements.
For the reasons given in the opinion filed in the other ■case, the- order of the circuit court is affirmed.
By the Oowrt.— Order affirmed.